Citation Nr: 0212418	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  80-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to June 
1958.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1979 RO rating decision that denied service 
connection for the cause of the veteran's death.  In December 
1980, the Board remanded the case to the RO for additional 
development.

An April 1981 RO rating decision denied service connection 
for adenocarcinoma of the lung, squamous keratosis, 
hypertension, and a psychiatric disability; and increased 
evaluations for post operative herniated nucleus pulposus 
(HNP) (rated 20 percent), arthritis of the spine (rated 
10 percent), varicose veins (rated zero percent), and left 
hernioplasty (rated zero percent) for purposes of accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2002).  The 
appellant was notified of the determinations in April 1981 
and she did not appeal.

A written argument from the representative dated in September 
2002 and statements from the appellant indicate that she is 
claiming benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002) for the cause of the veteran's death.  That claim has 
not been adjudicated by the RO and it will not be addressed 
by the Board.  That issue is referred to the RO for 
appropriate action.

In an August 2002 decision, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance her appeal on 
the Board's docket.  The motion was granted because good or 
sufficient cause was shown.  38 U.S.C.A. § 7102(a) (West 
Supp. 2002) and 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's death in September 1979 was due to 
respiratory failure due to carcinoma of the lung with 
metastasis.

2.  At the time of the veteran's death, service connection 
was in effect for post operative residuals of HNP, rated 
20 percent; arthritis of the spine, rated 10 percent; 
varicose veins, rated zero percent; and left hernioplasty, 
rated zero percent.

3.  Carcinoma of the lung was not present in service or for 
many years later, and it is not related to a disease or 
injury in service, including exposure to asbestos, or to a 
service-connected disability.

4.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did the service-connected 
disabilities have a material influence in the production of 
his death.


CONCLUSIONS OF LAW

1.  Carcinoma of the lung was not incurred in or aggravated 
by active service; nor may carcinoma of the lung be presumed 
to have been incurred in active service; nor is carcinoma of 
the lung proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).

2.  The veteran's death due to carcinoma of the lung with 
metastasis was not caused by a disability incurred in or 
aggravated by active service; nor did a service-connected 
disability contribute substantially or materially to his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death, and that the requirements of the VCAA have 
in effect been satisfied.

The claimant and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claim.  In an April 2002 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim 
and offered to assist her in the development of the claim.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1942 to June 
1958.  The appellant is the veteran's widow.

Service documents show that the veteran was a stock control 
technician in service.  Those documents do not reveal that he 
was exposed to asbestos.  He served in the Army Air Force, 
later the Air Force.

A death certificate shows that the veteran died in September 
1979.  The cause of death was respiratory failure due to 
carcinoma of the lung with metastasis.  He died at a VA 
medical facility and an autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for post operative residuals of HNP, rated 20 percent; 
arthritis of the spine, rated 10 percent; varicose veins, 
rated zero percent; and left hernioplasty, rated zero 
percent.  The combined rating for the service-connected 
disabilities was 30 percent.

Service medical records show that the veteran underwent 
biopsy of an elliptical piece of skin.  The diagnosis was 
squamous keratosis.  A summary of his hospitalization from 
August 1956 to May 1957 reveals that he underwent excision of 
a tumor of the left thigh, diagnostic myelography, and 
excision of intervertebral cartilage at L5-S1 and L4-L5 left 
HNP.  The diagnoses were HNP at L5-S1 and L4-L5 on the left, 
cause undetermined; and recurrent, pigmented nevus of the 
left thigh.

A service medical report submitted by the appellant shows 
that the veteran had physical therapy consultation in August 
1957.  This report notes that the veteran was having low back 
discomfort and sciatic symptoms following his low back 
surgery, and that he had pain in the left acromioclavicular 
joint.  Written notations made by the veteran on this report 
note that he had bone cancer of the left shoulder and that he 
had no protective equipment to protect him from asbestos 
while handling supplies in his duty with the supply 
organization in service.

Service medical records show that in August 1955 a lesion was 
removed from the veteran's left thigh.  The pathologic 
diagnosis was squamous keratosis.  In August 1956 a pigmented 
nevus, recurrent, was removed from the left thigh.

Service medical records show that the veteran was 
hospitalized from September 1957 to February 1958.  He 
underwent peritoneoscopy and left inguinal hernioplasty 
during this hospitalization.  The diagnoses were HNP L4-L5 
and L5-S1 on the left, varicose veins of the legs and both 
calves, arthritis of the thoracic spine, acute situational 
maladjustment, and chronic psychogenic musculoskeletal 
reaction manifested by pain in the left shoulder and arm 
precipitated by hostility and stressful situations.  The 
examiners noted that the veteran had a severe disabling 
disability referable to his previous back surgery alone, and 
that this condition in combination with his other generalized 
and psychiatric problems made him unfit for military service.  
He was referred to the Physical Evaluation Board for 
retirement from military service.  

Service medical records show that a medical board in March 
1958 found the veteran physically unfit for active military 
service due to HNP L4-L5 and L5-S1 on the left, varicose 
veins of the legs and both calves, arthritis of the thoracic 
spine, acute situational maladjustment, and chronic 
psychogenic musculoskeletal reaction manifested by pain in 
the left shoulder and arm precipitated by hostility and 
stressful situations.  The service medical records, including 
various chest X-rays, do not show the presence of a malignant 
tumor or respiratory disease.  Nor do those records show that 
the veteran was exposed to asbestos.  

The post service medical records consist of VA and service 
department reports of the veteran's treatment and evaluations 
from 1959 to 1979.  The more salient medical reports are 
discussed below. 

The veteran underwent a VA medical examination in August 
1958.  A chest X-ray was negative.  A malignant tumor was not 
found.

A VA summary shows that the veteran was hospitalized from 
March to April 1959.  A chest X-ray was entirely negative.  
The diagnoses were severe, chronic passive aggressive 
personality manifested by severe incapacity and dependency 
from his many symptoms, irritability, hostility, and a 
chronic attitude of blaming others for his difficulties; 
residuals of HNP; and osteoarthrosis of the thoracic spine.

A service department summary shows that the veteran was 
hospitalized from August to September 1960.  He underwent 
pantopaque myelogram of the lumbar spine and laminectomy at 
L4-5 and L5-S1 on the left with excision of disc at L4-5.  
The diagnosis was HNP.  

A service department summary shows that the veteran was 
hospitalized in June 1962 for evaluation of chronic low back 
pain and lower extremity pain.  The examiner concluded that 
the veteran's physical condition took precedence over his 
emotional condition in terms of future decisions.  There was 
a great deal of hostility toward the military that the 
veteran expressed directly and he was considered very 
unlikely to be able to return to active military service.

A service document dated in July 1962 reveals that a medical 
board found the veteran unfit for military service and he was 
not recommended for retention.  The diagnoses were HNP with 
marked psychogenic accentuation of symptoms, and mild, 
chronic paranoid personality.

The veteran underwent a VA medical examination in April 1964.  
A chest X-ray revealed a small residual discrete fibronodular 
focus 2 millimeters in size in the lower right mid lung that 
was probably an incidental residual finding.  Otherwise, the 
lungs were clear.  A respiratory disease or a malignant tumor 
was not found.

A VA summary reveals that the veteran was hospitalized from 
December 1977 to January 1978.  He was admitted for 
evaluation of hemoptysis approximately 4 times over the 
previous month.  A chest X-ray in the surgical clinic 
revealed a cavitating lesion in the lingual segment of the 
left lung.  He underwent exploratory thoracotomy and left 
upper lobectomy with skeletonization of the phrenic nerve by 
excision of the pericardial window.  The diagnosis was 
adenocarcinoma, poorly differentiated, of the lingular 
segment of the left lung.

A VA summary shows that the veteran was hospitalized from 
December 1978 to September 1979.  It was noted that 
adenocarcinoma of the left lung had been found in December 
1977, that the tumor spread locally and that he subsequently 
was found to have a lesion of the right lung, and that he 
developed emphysema and bronchitis.  The patient died during 
this hospitalization.  The diagnoses were metastatic 
adenocarcinoma of the lung, emphysema, bronchitis, and 
degenerative disc disease of the lumbar spine.

A newspaper article was submitted in 1979.  The article notes 
that a veteran was awarded VA compensation nearly 30 years 
after service for incurable lung cancer due to exposure to 
asbestos.

An letter from the National Institutes of Health (NIH) was 
received in 1979.  This letter notes that most scientists 
believe that the development of cancer involves the 
interaction of both environmental and hereditary factors.  It 
was noted that cancers are generally latent diseases, often 
recognizable only 20 to 30 years after introduction into the 
body of suspected carcinogens.

A newspaper article was submitted in 1979.  The article notes 
that the continued use of Valium or Librium can permanently 
injure the brain according to a psychiatrist at John Hopkins 
University.  A notation on the article written by the 
appellant notes that the veteran had been given such 
medication as well as other medicines in service that caused 
his mental problems.

A newspaper article was received in 2002.  This article shows 
that the appellant edited a publication dealing with 
preventive medicine and that she was a crusader for such 
treatment.

Medical literature was submitted in 2002.  This literature is 
to the effect that tuberculosis can hide dormant in white 
blood cells for many years.

B.  Legal Analysis

The evidence shows that the veteran's death in September 1979 
was due to respiratory failure due to carcinoma of the lung 
with metastasis.  At the time of the veteran's death, service 
connection was in effect for post operative residuals of HNP, 
rated 20 percent; arthritis of the spine, rated 10 percent; 
varicose veins, rated zero percent; and left hernioplasty, 
rated zero percent.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The service medical records do not show that the veteran had 
a respiratory disease.  Those records reveal that a biopsy of 
the skin in 1955 showed squamous keratosis, and a pigmented 
nevus was removed in 1956, but these are not a malignant 
tumors and the evidence does not link the veteran's 
adenocarcinoma of the lung to these conditions.  Nor do the 
service medical records show the presence of a malignant 
tumor or a respiratory disease.

The post service medical records do not reveal the presence 
of a respiratory disease or a malignant tumor until the late 
1970's and do not link this condition to an incident of 
service.  An article from the NIH received in 1999 indicates 
that most scientists believe that the development of cancer 
involves the interaction of both environmental and hereditary 
factors, and that cancers are generally latent diseases, 
often recognizable only 20 to 30 years after introduction 
into the body of suspected carcinogens.  This evidence is 
speculative with regard to the onset of the veteran's cancer 
and is not probative of any relationship between his fatal 
cancer and service.

Statements from the appellant are to the effect that the 
veteran had tuberculosis of the bone in service that was 
latent and not found, and related to the malignant tumor that 
caused his death.  She has submitted medical literature 
showing that tuberculosis may be latent for many years in 
support of this statement.  She also essentially states that 
the veteran was treated with drugs in service that caused 
psychiatric problems that contributed to the cause of his 
death.  The evidence indicates that the appellant has some 
experience with medical problems because she edited a 
publication dealing with preventive medicine and that she was 
a crusader for such treatment, but the record does not show 
that she has the medical expertise to make to make those 
opinions.  Nor do the objective medical records show that the 
veteran had tuberculosis in service, link the veteran's 
adenocarcinoma of the lung to a bone tumor in service or show 
that a psychiatric condition contributed to the cause of the 
veteran's death.

The appellant also essentially asserts that the veteran was 
exposed to asbestos while working in the supply organization 
in service that caused respiratory disease and his death.  
The provisions of the Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, Paragraph 7.21 
must be considered and addressed by VA in adjudication of 
claims based on exposure to asbestos in service.  Ashford v. 
Brown, 10 Vet. App. 120 (1997); VAOPGCPREC 4-2000.  These 
manual provisions require VA to perform all relevant 
development with regard to claims based on exposure to 
asbestos.  In this case, the Board has already noted that no 
further assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of her claim for 
service connection for the cause of the veteran's death.

The above-noted manual provisions concerning claims based on 
exposure to asbestos require the presence of the claimed 
condition and evidence linking it to exposure to asbestos in 
service.  In this case, there is no evidence that the veteran 
was exposed to asbestos in service, and if he was, there is 
no radiographic findings indicating the presence of 
asbestosis or medical evidence that links the veteran's 
respiratory problems to exposure to asbestos in service.


After consideration of all the evidence, the Board finds that 
it does not show the presence of adenocarcinoma of the lung 
in service or for many years later, and does not link this 
malignant tumor to a disease or injury in service, including 
exposure to asbestos.  Nor does the evidence link the 
veteran's adenocarcinoma of the lung to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for adenocarcinoma of the lung.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence establishes that the veteran's death was caused 
by respiratory failure due to adenocarcinoma of the lung.  As 
noted above, the evidence shows that the veteran's lung 
cancer with metastases is not a service-connected disorder.  
Nor is there any evidence showing that a service-connected 
disability caused the veteran's death or contributed 
substantially or materially to his death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  The benefit of the doubt doctrine is 
not for application because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



